Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 06/23/2022. Claims 2-4, and 9 have been amended. Claim 1 has been canceled. Claims 12-21 are newly added. Thus, claims 2-9 are currently pending in the instant application.
Claim Objections
Claims 2, 4 and 9 are objected to because of the following informalities:  
In claims 2, 4 and 9, line 3, it is suggested that the limitation recites “an AC-DC power supply module” should be changed to --an alternating current to direct current (AC-DC) power supply--, and the limitation recites “an AC input voltage” should be changed --an alternating current (AC) voltage--, and the limitation recites “a DC voltage” should be changed to --a direct current (DC) voltage--.
In claims 2, 4 and 9, line 5, it is suggested that the limitation recites “an LED module” should be changed to --a light emitting diode (LED) module--.
In claims 2, 4 and 9, line 8, it is suggested that the limitation recites “a drive IC” should be changed to --a drive integrated circuit (IC)--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4 and 9 recites the limitation "wherein the first voltage protection module is configured to output the first preset voltage when the DC voltage exceeds a first preset voltage, and to output the DC voltage when the DC voltage does not exceed the first preset voltage" in lines 10-12.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the limitation above should be changed to --wherein the first voltage protection module is configured to output a first preset voltage when the DC voltage exceeds the first preset voltage, and the first voltage protection module is configured to output the DC voltage when the DC voltage does not exceed the first preset voltage-- to make it clearer and to avoid antecedence basis.
Claims 3 and 5-8 are depending on claim 1, and are rejected the same reason under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph.
Note: for compact prosecution purposes, the examiner interprets the claims above as best understood in the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shteynberg et al. (U.S Publication No. 20120081009 A1) in view of Balakrishnan et al. (U.S Publication No. 20030021129 A1).
Regarding claim 9, Shteynberg discloses a grounded voltage protection circuit for a linear drive circuit (see fig.1, 7, and 18-20), comprising: 
an AC-DC power supply module configured to obtain an AC input voltage signal and convert the AC input voltage signal into a DC voltage signal (see fig. 1, 7, and 18-20, paragraph [0161]); 
an LED module comprising at least one LED string (see fig. 1, 7, and 18-20); 
a first voltage protection module electrically connected to the AC-DC power supply module and the LED module, respectively (see fig.1, 7, and18-20, paragraph [0225]-[0227]); 
a drive IC (see fig. 2, 7, and 18-20); and 
a linear current adjustment module electrically connected to the LED module (see fig. 1, 7, and 18-20);
 the drive IC is electrically connected to the AC-DC power supply module, the first voltage protection module and the linear current adjustment module respectively, and is configured to output a reference voltage and a control signal to the linear current adjustment module (see paragraph [0208], [0211], [0212], [0223]); and 
the linear current adjustment module is configured to adjust and control an output current of the LED module according to the reference voltage and the control signal (see paragraph [0194], [0197], [0199], [0200], and [0201]).
Shteynberg does not explicitly disclose wherein the first voltage protection module is configured to output a first preset voltage when the DC voltage exceeds the first preset voltage, and to output the DC voltage when the DC voltage does not exceed the first preset voltage value.
Shteynberg further discloses in the event the output voltage Vcc becomes higher than a predetermined voltage level or threshold, overvoltage protection may be provided by the controller 120, which may close switch 367 to reduce the voltage level; and in the event the output voltage Vcc becomes higher than a predetermined voltage level or threshold, overvoltage protection also may be provided by the controller 120, which may close switch 377 to reduce the voltage level (see paragraph [0225] and [0226]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made having various optional components may be implemented as may be necessary or desirable, such as power on reset circuit, Vcc generator, under-voltage detector, and over-voltage detector, such as in addition to or in lieu of the other DC power generation, protection and limiting circuitry (see paragraph [0028]), which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Shteynberg further discloses figs. 32, 35, 38-42 also illustrate use of a fuse 103 in a system 1450 embodiment, which in addition to being placed or configured between the AC line or source 102 and the rectifier 105, may also be located between the rectifier 105 and any of the various apparatuses 1400, 1500, 1600, 1700, 1800, 1900, 2000 (see paragraph [0269]).
However, Shteynberg does not explicitly disclose the AC-DC power supply module adopts a step-down regulator rectifier circuit comprising a first step-down resistor, a fourth varistor and a rectifier bridge; wherein a first AC input terminal of the rectifier bridge is connected to a live wire of a power supply through the first step-down resistor, and a second AC input terminal of the rectifier bridge is connected to a neutral wire of the power supply; a first DC output terminal of the rectifier bridge is connected to the first voltage protection module; a second DC output terminal of the rectifier bridge is grounded; one end of the fourth varistor is respectively connected to the first step-down resistor and the first AC input terminal, and the other end of the fourth varistor is connected to the neutral wire of the power supply.
Balakrishnan, on the other hand, discloses fig. 1 shows a switched mode AC to DC power supply 101 with CC/CV output coupled to a load 103 through a cable 105 having resistances of RC1 107 and RC2 109 in the positive and negative conductors respectively. In one embodiment, R1 113 is a fusible resistor that acts like a fuse for protecting the power supply 101 from component shorts and overloads. RV1 115 is a metal oxide varistor (MOV) used to clamp AC line transient from damaging the power supply. Diodes D1-D4 form a rectifier bridge 117 to convert AC to DC and the capacitors C1 119 and C2 121 smooth the DC voltage (see fig. 1, paragraph [0025] and [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the AC to DC power supply includes the fuse being placed or configured between the AC line or source and the rectifier as taught by Shteynberg with the AC to DC power supply as taught by Balakrishnan includes a fusible resistor that acts like a fuse for protecting the power supply from component shorts and overloads, and a metal oxide varistor (MOV) used to clamp AC line transient from damaging the power supply (see paragraph [0026] by Balakrishnan).
The modification allows a protection circuit provides protection against shorting and provides protection against voltage surges.
Response to Arguments
Applicant’s arguments with respect to claims 2-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        09/21/2022